Citation Nr: 1424000	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of service connection for bladder cancer.  

The Veteran testified before the undersigned at a February 2013 videoconference hearing.  A transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2011 rating decision, the RO referred to Columbus VA Outpatient Clinic treatment records dated from June 2009 through May 2011.  Such records have not been associated with the claims file.  VA has a duty to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At the February 2013 hearing, the Veteran's representative stated that the Veteran had submitted expert medical studies and publications in support of his claim.  See Hearing Transcript, p. 11.  A review of the record reveals that such studies have not been associated with the claims file. 

The representative also indicated at the February 2013 hearing that he would be submitting a private medical opinion concerning the Veteran's bladder cancer.  No additional evidence has been added to the record since the February 2013 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include Columbus VA Outpatient Clinic treatment records dated from June 2009 through May 2011.  

2.  Ask the Veteran and his representative to submit any additional relevant private treatment records, including any copy of the medical opinion concerning his bladder cancer, or to identify the private medical care provider that authored the medical opinion on the Veteran's bladder cancer, and to furnish signed authorizations for release of these identified records.

If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

3.  Notify the Veteran and his representative that VA is not in possession of the medical studies they identified at the February 2013 hearing.  Then, ask the Veteran and his representative to submit any scientific or medical studies in their possession to support the claim. 

4.  If any claim on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



